DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamura (US 2008/0149624).
Tumura discloses for claim 1: 1. (Currently amended) A plateware device (fig 3A, 5)with an active temperature control system,(abstract,fig 1,2) comprising: a plateware body 200comprising a top panel having a central portion and a peripheral portion extending from the central portion to an outer edge(¶42,plate as shown in fig 3A,5 having top with central and extending peripheral portions), at least a portion of the top panel being made of metal(¶¶32,33 iron,ferrite), a bottom panel having a central portion and a peripheral portion extending from the central portion to an outer edge(fig 3A,5), the central portion defining an opening(209 space), the outer edge of the top metal panel attached to the outer edge of the bottom panel to define a double-walled single piece body(fig 3A,5), the bottom panel spaced from the top metal panel to define a cavity therebetween (area 209), the cavity comprising a peripheral cavity portion defined between the peripheral portions of the top metal panel and bottom panel(area 209,fig 3A,5), and a central cavity portion defined below the central portion of the top metal panel(area 209,fig 3A,5); and a temperature control system 200disposed in the cavity between the top metal panel and bottom pane(area 209,fig 3A,5)l, comprising one or more heat transfer elements 202in thermal communication with a bottom surface of the top metal panel to heat at least a portion of the top metal panel(area 209,fig 3A,5), and control circuitry (208, 102,103,110,111,113,114,112, 116,117, 118,120,121,122,fig 1)configured to control operation of the one or more heat transfer elements(¶¶29,30,abstract,fig 1), wherein the control circuitry is configured to control the operation of the one or more heat transfer elements(¶¶29,30,abstract,fig 1), the control circuitry further configured to wirelessly communicate with a mobile electronic device(¶¶9,24,29,45,46), the control circuitry configured to control the operation of the one or more heat transfer elements based at least in part on information it receives from the mobile electronic device.(¶¶24,29,37,45,46)

    PNG
    media_image1.png
    298
    448
    media_image1.png
    Greyscale


2. (Currently amended) The system of claim 1, wherein one or both of an outer surface of the top metal panel and an outer surface of the bottom panel comprises a ceramic coating such that the plateware device resembles a conventional ceramic plateware device(¶¶7,33,24).

3. (Currently amended) The system of claim 1, further comprising one or more power storage elements configured to provide power to one or both of the control circuitry and the one or more heat transfer elements(¶¶10,13,22,24,25,fig 1,abstract).

4. (Currently amended) The system of claim 1, further comprising an end cap configured to seal the opening in the bottom panel to inhibit entry of liquid into the cavity, thereby providing a water resistant seal(¶40 protective material,207).

5. (Original) The system of claim 4, further comprising one or more electrical contacts 208 on a bottom surface of the end cap that electrically connect with the control circuitry and are configured to contact corresponding electrical contacts on a charging or power base on which the plateware device is placed to provide power to one or more components of the temperature control system(¶¶10,13,22,24,25,fig 1,abstract).

6. (Currently amended) The system of claim 1, further comprising insulation disposed at least between the peripheral portions of the top metal panel and the bottom panel to allow the plateware body to sound like a conventional ceramic plateware body(¶33,207).

7. (Currently amended) The system of claim 1, wherein the plateware body is a dinner plate(¶¶7,42).

8. (Currently amended) The system of claim 1, further comprising at least one sensor 108,201configured to sense a parameter of a foodstuff on the plateware body(¶¶27,29,39,claim 2 object,food) the at least one sensor comprising at least one temperature sensor 108,201configured to contact a surface of the top metal panel(fig 3A,5), the at least one sensor configured to communicate with the control circuitry(¶¶41,39,30), the control circuitry configured to operate the one or more heat transfer elements based at least in part on the sensed information from the at least one sensor(108,201,¶¶10,13,22,24,25,30,39,fig 1,abstract).

9. (Currently amended) The system of claim 1, wherein the one or more heat transfer elements are adhered to a bottom surface of the top metal panel(fig 3A,5).

10. (Currently amended) The system of claim 1, wherein the one or more heat transfer elements are one or more heating elements(105,202,fig 5).

11. (Currently amended) The system of claim 1, wherein the one or more heat transfer elements comprises a heater flex(¶¶32,33,29 setector,thermistor,thermocouple).

12. (Currently amended) The system of claim 1, wherein the outer edge of the top metal panel is attached to the outer edge of the bottom panel by a weld(plate, ¶¶ 7,42 plate).

13. (New) The system of claim 4, wherein the end cap is made of plastic(¶33).

14. (New) The system of claim 1, wherein an entirety of the top panel is made of metal(¶33,fig 3A, 5)

15. (New) The system of claim 14, wherein the bottom panel is made of metal(¶33 fig 3A,5).

16. (New) The system of claim 15, wherein the top and bottom panels are made of stamped stainless steel(¶33ferrite,iron).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alexander (US 2014/0305927).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761